In the

            United States Court of Appeals
                                                   For the Seventh Circuit
                                                               ____________________  

No.  15-­‐‑3728  
LONZO  J.  STANLEY,  
                                                                                                            Petitioner-­‐‑Appellant,  
                                                                                                    v.  

UNITED  STATES  OF  AMERICA,  
                                                                                                            Respondent-­‐‑Appellee.  
                                                               ____________________  

                                    Appeal  from  the  United  States  District  Court  
                                         for  the  Western  District  of  Wisconsin.  
                                    No.  15-­‐‑cv-­‐‑222-­‐‑bbc  —  Barbara  B.  Crabb,  Judge.  
                                                               ____________________  

              SUBMITTED  MAY  31,  2016  —  DECIDED  JUNE  1,  2016  —  
                       OPINION  ISSUED  JUNE  27,  2016*  
                           ____________________  

        Before  EASTERBROOK,  KANNE,  and  WILLIAMS,  Circuit  Judg-­‐‑
es.  
   EASTERBROOK,   Circuit   Judge.   More   than   a   decade   ago  
Lonzo   Stanley   was   sentenced   to   200   months’   imprisonment  

                                                                                                         
        *   This   appeal   initially   was   decided   by   a   nonprecedential   order.   The  

court  has  revised  the  order  and  issued  it  as  an  opinion.  
2                                                                 No.  15-­‐‑3728  

after  he  pleaded  guilty  to  distributing  crack  cocaine.  His  sen-­‐‑
tence  depended  in  part  on  the  district  court’s  conclusion  that  
he  is  a  career  offender  under  U.S.S.G.  §4B1.1,  which  calls  for  
extra   time   in   prison   if   the   defendant   has   two   or   more   prior  
convictions   for   serious   drug   crimes   or   violent   felonies.   The  
court   counted   three   qualifying   convictions:   one   for   a   con-­‐‑
trolled-­‐‑substance  offense,  another  for  unlawfully  possessing  
a  firearm,  and  a  third  for  aggravated  battery.  Stanley  did  not  
appeal   from   his   sentence   or   file   a   collateral   attack   under   28  
U.S.C.  §2255  within  the  year  allowed  by  §2255(f).  
     After  the  Supreme  Court  decided  Johnson  v.  United  States,  
135  S.  Ct.  2551  (2015),  Stanley  took  advantage  of  the  oppor-­‐‑
tunity  created  by  §2255(f)(3),  which  allows  a  fresh  year  from  
“the   date   on   which   the   right   asserted   was   initially   recog-­‐‑
nized   by   the   Supreme   Court,   if   that   right   has   been   newly  
recognized   by   the   Supreme   Court   and   made   retroactively  
applicable  to  cases  on  collateral  review”.  We  held  in  Price  v.  
United  States,  795  F.3d  731  (7th  Cir.  2015),  that  the  right  new-­‐‑
ly  identified  in  Johnson  is  retroactive,  and  in  Welch  v.  United  
States,  136  S.  Ct.  1257  (2016),  the  Supreme  Court  agreed.  But  
the  district  judge  concluded  that  Johnson  does  not  affect  Stan-­‐‑
ley’s   sentence   and   denied   his   petition   for   collateral   review.  
2015  U.S.  Dist.  LEXIS  72909  (W.D.  Wis.  June  5,  2015).  
     Johnson  holds  that  part  of  18  U.S.C.  §924(e)(2)(B)(ii)  is  un-­‐‑
constitutional.   Subsection   924(e),   called   the   Armed   Career  
Criminal  Act,  requires  longer  sentences  for  persons  convict-­‐‑
ed  of  three  or  more  violent  felonies  or  serious  drug  offenses.  
The  statute  defines  some  of  these  categories  and  adds  a  kick-­‐‑
er  in  clause  (ii),  which  classifies  as  a  violent  felony  any  crime  
that   “is   burglary,   arson,   or   extortion,   involves   use   of   explo-­‐‑
sives,   or   otherwise   involves   conduct   that   presents   a   serious  
No.  15-­‐‑3728                                                                    3  

potential   risk   of   physical   injury   to   another”.   The   part   of  
clause   (ii)   that   begins   “or   otherwise   involves”   is   known   as  
the   residual   clause.   Johnson   holds   that   the   residual   clause   is  
unconstitutionally   vague.   Johnson   does   not   otherwise   affect  
the   operation   of   the   Armed   Career   Criminal   Act.   Nor   does  
Johnson   discuss   how,   if   at   all,   its   holding   affects   the   career-­‐‑
offender   guideline.   For   the   purpose   of   this   appeal,   we   as-­‐‑
sume  that  Johnson  applies  to  the  Sentencing  Guidelines.  An-­‐‑
other  panel  has  that  question  under  advisement.  We  do  not  
express  any  opinion  on  it.  
     A  flurry  of  filings  in  the  district  courts  after  Price,  which  
became  a  blizzard  after  Welch,  depends  on  a  belief  that  John-­‐‑
son   reopens   all   questions   about   the   proper   classification   of  
prior   convictions   under   the   Guidelines   and   the   Armed   Ca-­‐‑
reer  Criminal  Act.  But  the  sole  holding  of  Johnson  is  that  the  
residual   clause   is   invalid.   Johnson   does   not   affect   the   first  
portion  of  clause  (ii)  (“burglary,  arson,  or  extortion,  [or]  use  
of   explosives”)   and   does   not   have   anything   to   do   with   the  
proper   classification   of   drug   offenses   or   the   operation   of  
§924(e)(2)(B)(i),  known  as  the  elements  clause,  which  classi-­‐‑
fies   as   a   violent   felony   any   crime   punishable   by   a   year   or  
more   in   prison   that   “has   as   an   element   the   use,   attempted  
use,  or  threatened  use  of  physical  force  against  the  person  of  
another”.   The   Guidelines   contain   the   same   language.  
U.S.S.G.  §4B1.2(a)(1).  
    Stanley  is  among  the  many  petitioners  who  have  misun-­‐‑
derstood  the  effect  of  Johnson.  We  go  through  his  prior  felo-­‐‑
ny  convictions  one  at  a  time  to  show  why.  
     His  drug  conviction  counts  under  U.S.S.G.  §4B1.2(b),  and  
it  would  have  counted  under  §924(e)(2)(A)  if  this  had  been  a  
4                                                                 No.  15-­‐‑3728  

proceeding  under  the  Armed  Career  Criminal  Act.  He  does  
not  argue  otherwise.  
     Stanley’s  conviction  for  illegal  possession  of  a  firearm,  by  
contrast,   does   not   count—not   because   of   Johnson,   but   be-­‐‑
cause   it   never   qualified   as   a   violent   felony.   The   Sentencing  
Commission  has  concluded  that  a  felon’s  possession  of  a  gun  
that   could   be   possessed   lawfully   by   a   non-­‐‑felon   is   not   a  
crime   of   violence   for   the   purpose   of   the   career-­‐‑offender  
guideline.  See  Amendment  433  (Nov.  1991),  now  reflected  in  
§4B1.2   Application   Note   1   ¶3.   See   also   Stinson   v.   United  
States,   508   U.S.   36,   47   (1993).   The   district   court   should   not  
have  counted  this  conviction  in  2004,  when  Stanley  was  sen-­‐‑
tenced.   Because   the   classification   of   this   conviction   is   unaf-­‐‑
fected   by   Johnson,   §2255(f)(3)   does   not   grant   Stanley   a   fresh  
window   to   file   a   collateral   attack.   Indeed,   because   Stanley  
could   have   appealed   his   sentence   based   on   the   application  
note,  he  could  not  have  filed  a  collateral  attack  even  within  
the   year   originally   allowed   by   §2255(f).   The   United   States  
has  waived  its  timeliness  and  forfeiture  defenses  in  order  to  
obtain  a  substantive  decision  on  this  appeal,  however,  so  the  
validity   of   Stanley’s   sentence   depends   on   the   treatment   of  
his  remaining  prior  conviction.  
      Stanley’s  conviction  for  aggravated  battery  of  a  peace  of-­‐‑
ficer,  in  violation  of  720  ILCS  5/12-­‐‑3,  5/12-­‐‑4(b)(6)  (1997),  also  
is   outside   the   scope   of   Johnson.   The   district   court   counted  
this   conviction   under   the   elements   clause,   U.S.S.G.  
§4B1.2(a)(1),   which   is   parallel   to   18   U.S.C.   §924(e)(2)(B)(i).  
Johnson   does   not   have   anything   to   do   with   the   elements  
clause  of  either  the  Guidelines  or  the  Armed  Career  Criminal  
Act,   and   §2255(f)(3)   therefore   does   not   afford   prisoners   a  
No.  15-­‐‑3728                                                                5  

new  one-­‐‑year  period  to  seek  collateral  relief  on  a  theory  that  
the  elements  clause  does  not  apply  to  a  particular  conviction.  
     Perhaps   a   prisoner   could   argue   that   he   decided   not   to  
press   an   argument   about   the   elements   clause   at   sentencing,  
or  on  appeal,  when  the  only  consequence  would  have  been  
to  move  a  conviction  from  the  elements  clause  to  the  residu-­‐‑
al  clause.  Then  it  would  be  possible  to  see  some  relation  be-­‐‑
tween  Johnson  and  a  contention  that  the  conviction  has  been  
misclassified,   for   the   line   of   argument   could   have   been  
pointless  before  Johnson  but  dispositive  afterward.  But  this  is  
not  the  sort  of  argument  that  Stanley  makes.  
      Hill  v.  Werlinger,  695  F.3d  644,  649–50  (7th  Cir.  2012),  con-­‐‑
cludes   that   the   Illinois   offense   of   aggravated   battery   of   a  
peace  officer  is  a  violent  felony  because  the  use  of  force  is  an  
element  of  the  offense.  Johnson  has  nothing  to  say  about  that  
subject.   What   Stanley   now   contends   is   that   he   might   have  
pleaded   guilty   to   aggravated   battery   under   a   different   part  
of   the   battery   statute   that   penalizes   insulting   conduct.   That  
would   not   be   a   crime   of   violence   under   either   the   elements  
clause  or  the  residual  clause,  so  this  possibility,  too,  is  unaf-­‐‑
fected  by  Johnson.  
     What   the   Supreme   Court   curiously   calls   the   “modified  
categorical”   approach   determines   how   to   classify   a   prior  
conviction   under   the   Armed   Career   Criminal   Act   and   simi-­‐‑
lar   provisions,   including   §4B1.2.   Under   this   approach   the  
Court   asks   whether   the   elements   of   the   crime—rather   than  
what  the  defendant  did  in  fact—bring  the  conviction  within  
the   scope   of   the   recidivist   enhancement.   Usually   a   statute  
will  be  wholly  in  or  wholly  out,  but  some  statutes  are  divisi-­‐‑
ble   into   discrete   theories   of   criminal   culpability.   See  
Descamps   v.   United   States,   133   S.   Ct.   2276   (2013).      When   a  
6                                                                  No.  15-­‐‑3728  

statute  is  divisible,  a  court  may  consider  the  charging  papers  
and   judicial   findings,   or   concessions   made   at   a   plea   collo-­‐‑
quy,  to  determine  whether  the  conviction  qualifies.  See,  e.g.,  
Shepard  v.  United  States,  544  U.S.  13  (2005).  We  held  in  United  
States   v.   Rodriguez-­‐‑Gomez,   608   F.3d   969,   973   (7th   Cir.   2010),  
that  aggravated  battery  in  Illinois  is  a  divisible  statute.  Stan-­‐‑
ley  contends  that  he  might  have  been  convicted  under  a  part  
of  this  statute  that  lacks  an  element  based  on  the  use  of  force.  
Yet   this   contention   is   unrelated   to   Johnson   and   so   does   not  
authorize  a  belated  collateral  attack.  
     Stanley’s   argument   fails   on   the   merits   in   addition   to   be-­‐‑
ing  untimely.  Illinois  charged  Stanley  with  a  violent  battery  
that  satisfies  the  elements  clause.  See  720  ILCS  5/12-­‐‑3(a)(1).  It  
is  always  possible  that  someone  charged  with  a  violent  felo-­‐‑
ny  may  plead  guilty  to  a  lesser  offense,  but  a  court  does  not  
assume   this.   It   must   be   shown.   As   the   proponent   of   collat-­‐‑
eral  review,  Stanley  had  to  produce  evidence  demonstrating  
entitlement   to   relief.   See   Hawk   v.   Olson,   326   U.S.   271,   279  
(1945);   Martin   v.   United   States,   789   F.3d   703,   706   (7th   Cir.  
2015).  For  Stanley  that  meant  showing  a  difference  between  
the  charge  and  the  conviction.  A  notation  in  the  judgment  of  
conviction   might   do   this.   Judicial   findings,   or   stipulations  
during   a   plea   colloquy,   also   might   suffice.   But   Stanley   did  
not  produce  any  of  this  potentially  relevant  evidence.  When  
a   statute   is   divisible,   “a   silent   record   leaves   up   in   the   air  
whether  an  error  has  occurred,  and  the  allocation  to  defend-­‐‑
ant   of   the   burdens   of   production   and   persuasion   makes   a  
difference.”   United   States   v.   Ramirez,   606   F.3d   396,   398–99  
(7th   Cir.   2010).   The   absence   of   any   evidence   to   undermine  
the   indictment’s   description   of   a   violent   felony   means   that  
Stanley  would  have  lost,  even  had  he  raised  this  contention  
No.  15-­‐‑3728                                                         7  

on  direct  appeal  or  by  a  timely  motion  under  §2255.  His  sen-­‐‑
tence  is  lawful.  
                                                              AFFIRMED